895 F.2d 809
282 U.S.App.D.C. 404
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.RADIO-ELECTRONICS OFFICERS UNION, Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION and United States of America,Exxon Communications Company, American Institute of MerchantShipping, Puerto Rico Marine Management, Inc., Intervenors.
No. 89-1248.
United States Court of Appeals, District of Columbia Circuit.
Feb. 13, 1990.

Before RUTH B. GINSBURG, D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition was considered on the record from the Federal Communications Commission and on the briefs and oral arguments of the parties.  The court, after full review of the case, is satisfied that appropriate disposition of the petition does not warrant an opinion.  See D.C.Cir.R. 14(c).  Substantially for the reasons stated in the Commission's initial decision, released July 5, 1988, and denial of reconsideration, released February 13, 1989, it is


2
ORDERED and ADJUDGED that the petition for review be denied and the Commission's order granting exemptions be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).